54 F.3d 777NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.MODERN MASONRY, INC., Respondent.
No. 95-5401.
United States Court of Appeals, Sixth Circuit.
May 19, 1995.

Before:  CONTIE, MILBURN, and SILER, Circuit Judges.

JUDGMENT

1
The National Labor Relations Board (the "Board") applies for summary enforcement of its September 1, 1994, decision and order in Case No. 9-CA-31221 in which it found the respondent violated federal labor law and directed the respondent to take certain remedial steps stated therein.  Although the respondent appeared at the trial before the Administrative Law Judge (the "ALJ"), it did not file exceptions with the Board from the ALJ's decision.  Likewise, it has not filed a response to the Board's application to this court.  Under these circumstances, we conclude the Board is entitled to the relief sought.  See NLRB v. Tri-State Warehouse & Distributing, Inc., 677 F.2d 31 (6th Cir. 1982) (order) (in the absence of extraordinary circumstances, a Board decision and order is entitled to summary enforcement if no objections are filed with the Board); NLRB v. Innkeepers of Ohio, Inc., 596 F.2d 177 (6th Cir. 1979) (order).


2
It therefore is ORDERED that the Board's decision and order in Case No. 9-CA-31221 is hereby enforced.  The respondent, Modern Masonry, Inc., Orient, Ohio, its officers, agents, successors and assigns, shall:

1. Cease and desist from:

3
(a) Withdrawing recognition from Local 55 as the exclusive collective-bargaining representative of respondent's employees in the appropriate unit during the term of a collective-bargaining agreement.


4
(b) Refusing to adhere to the June 1, 1992 through May 31, 1995 collective-bargaining agreement with Bricklayers and Allied Craftsmen, Local Unions Nos. 45 & 55, Ohio International Union of Bricklayers and Allied Craftsmen, AFL-CIO (the "Unions").


5
(c) Failing and refusing to recall employees from layoff because of their union membership and support.


6
(d) In any like or related manner interfering with, restraining, or coercing employees in the exercise of rights guaranteed them by Section 7 of the National Labor Relations Act (the "Act").


7
2. Take the following affirmative action necessary to effectuate the policies of the Act:


8
(a) Make whole the above described employees, the Unions and Union fringe benefit funds in the manner set forth in the remedy section of the ALJ's decision for any losses they may have suffered as a result of respondent's failure to adhere to the contract until it expired on May 31, 1995.


9
(b) Offer Willard Conley, Jr. and Johnny Conner immediate and full reinstatement to their former jobs or, if those jobs no longer exist, to substantially equivalent positions, without prejudice to their seniority or any other rights or privileges previously enjoyed, and make them whole for any loss of earnings and other benefits suffered as a result of the discrimination against them, in the manner set forth in the remedy section of the ALJ's decision.


10
(c) Preserve and, on request, make available to the Board or its agents, for examination and copying, all payroll records, social security payment records, timecards, personnel records and reports, and all other records necessary to analyze the amount of backpay due under the terms of this judgment.


11
(d) Post at its facility in Orient, Ohio, copies of the attached notice marked "Appendix."  Copies of the notice, on forms provided by the Regional Director for Region 9 of the National Labor Relations Board (Cincinnati, Ohio), after being signed by the respondent's authorized representative, shall be posted by the respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places, including all places where notices to employees are customarily posted.  Reasonable steps shall be taken by the respondent to ensure that the notices are not altered, defaced, or covered by any other material.


12
(e) Notify the said Regional Director, in writing, within 20 days from the date of this judgment, what steps the respondent has taken to comply with this judgment.

APPENDIX
NOTICE TO EMPLOYEES

13
POSTED PURSUANT TO A JUDGMENT OF THE UNITED STATES COURT


14
OF APPEALS ENFORCING AN ORDER OF THE NATIONAL

LABOR RELATIONS BOARD
An Agency of the United States Government

15
The National Labor Relations Board has found that we violated the National Labor Relations Act and has ordered us to post and abide by this notice.


16
WE WILL NOT, during the term of a collective-bargaining agreement, repudiate that agreement and withdraw recognition from the Bricklayers and Allied Craftsmen, Local Union No. 55, Ohio International Union of Bricklayers and Allied Craftsmen, AFL-CIO, as the exclusive collective-bargaining representative of our employees in the appropriate unit.


17
WE WILL NOT fail or refuse to recall employees from layoff because of their union membership and support.


18
WE WILL NOT in any like or related manner interfere with, restrain, or coerce employees in the exercise of the rights guaranteed them by Section 7 of the Act.


19
WE WILL make our employees, the Unions and the Union fringe benefit funds whole for any losses they may have suffered as a result of our failure to adhere to the contract until it expired on May 31, 1995, with interest.


20
WE WILL offer Willard Conley, Jr. and Johnny Conner immediate and full reinstatement to their former jobs or, if those jobs no longer exist, to substantially equivalent positions, without prejudice to their seniority or any other rights or privileges previously enjoyed, and make them whole for any loss of earnings and other benefits suffered as a result of the discrimination against them, in the manner set forth in the remedy section of the decision.


21
MODERN MASONRY, INC.


22
(Employer)

Dated ______
By ____________________________________

23
(Representative)   (Title)


24
This is an official notice and must not be defaced by anyone.


25
This notice must remain posted for 60 consecutive days from the date of posting and must not be altered, defaced, or covered with any other material.  Any questions concerning this notice or compliance with its provisions may be directed to the Board's Office, 550 Main Street, Room 3003, Cincinnati, Ohio 45202-3271, Telephone 513-684-3663.